

115 HR 1709 IH: To amend title 1, United States Code, to provide for a definition of the term “State” and to include territories therein, and for other purposes.
U.S. House of Representatives
2017-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1709IN THE HOUSE OF REPRESENTATIVESMarch 23, 2017Ms. Plaskett introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 1, United States Code, to provide for a definition of the term State and to include territories therein, and for other purposes.
	
		1.The term State To include territories for purposes of Federal law
 (a)The term State To include territoriesChapter 1 of title 1, United States Code, is amended by adding at the end the following:  9.Rule of construction regarding the term StateIn determining the meaning of any Act of Congress, or of any ruling, regulation, or interpretation of the various administrative bureaus and agencies of the United States, the term State shall include any territory of the United States, unless the statute, rule, regulation, or interpretation explicitly excludes the territories from the definition of the term or otherwise precludes their inclusion..
 (b)Clerical amendmentThe table of sections for such chapter is amended by adding at the end the following:   9. Rule of construction regarding the term State.. 